internal_revenue_service department of the treasury uic legend taxpayer a taxpayer b individual c individual d trust e trust f individual g court h date date date date date date date calendar_year date sum sum washington q contact person telephone number in reference to t ep ra t3 date jul ry page ira x county y state z pear iia this is in response to the vequest for letter_ruling submitted on your behalf by your authorized representative as supplemented by correspondence dated letter rulings under sec_401 of the internal_revenue_code is requested request the following facts and representations support your ruling in which a series of and taxpayer a divorced taxpayer b during calendar_year on date i taxpayer a established ira x with a portion of the settlement proceeds of her divorce from taxpayer b additionally on date taxpayer a elected to have ira x proceeds remaining at her death paid to the beneficiaries named in her last will and testament executed on date ira x in pertinent part provides that with respect to an ira holder who dies prior to the commencement of code sec_401i a required distributions distributions to her beneficiary must begin within one year of the ira holder’s death and must be paid over the beneficiary’s life expectancy on date taxpayer a executed her last will and testament article third of taxpayer a’s last will and testament provides that all of her property both personalty and realty was to be given in equal portions to her grandchildren to be held in trust for that grandchild and be used exclusively for the child’s education until the child attained age birthday the trust assets will be turned over to the trust’s beneficiary to do as upon a grandchild’s attaining his or her twenty-first the portion given to a minor grandchild is or she sees fit he taxpayer a died on date while a resident of county y state taxpayer a had not attained her code sec_401 required_beginning_date at her death taxpayer a was survived by two grandchildren individuals c and d individual c’s birthday was date and individual d’s birthday was date thus both are under age pursuant to article third of taxpayer a’s last will and testament trust e has been set up for the benefit of individual c and trust f has been set up for the benefit of individual d and f is the sole trustee of trusts e individual g on date individual g was named the personal representative of the estate of taxpayer a and the sole trustee of the testamentary trusts created pursuant to the last will and testament of taxpayer a by court h county y state z page on date which was within nine months of date the administrator of ira x was advised that individuals c and d beneficiaries of the trusts created under taxpayer a’s will were the beneficiaries of ira x as the your authorized representative has asserted on your behalf that ira x had been subdivided into two separate ira accounts as one of the ira sub-accounts has been maintained for the benefit of individual c and the other has been maintained for the benefit of individual d each sub-account has been credited with its pro-rata share of ira x earnings and expenses of date on date distributed to trust f sum was distributed to trust e and sum was based on the above facts and representations you through your authorized representative request the following letter rulings that for purposes of code sec_401 taxpayer a designated individual d as the beneficiary of the portion of her ira x which is payable to trust f the beneficiary of trust f that distributions to trust f commenced within the time frame required under code sec_401 the proposed income_tax regulations promulgated thereunder such that distributions to trust f may be made over taxpayer d's life expectancy and and that trust f meets the requirements of sec_1 a -1 of the proposed_regulations qs as d-5 so that taxpayer d may be treated as the designated_beneficiary of the portion of ira x paid to trust f d-6 and d-7 with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 individual for whose benefit the ira trust is maintained shall apply to the distribution of the entire_interest of an code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april the calendar_year following the calendar_year in which the employee ira holder attains age of sec_401 b ii of the code provides that a_trust shall not an employee dies before the distribution of the employee's interest has constitute a qualified_trust under this section unless the plan provides that if begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1 a -1 of the proposed_regulations q a c-2 provides in order to satisfy the five-year rule in sec_401 a that employee's entire_interest must be distributed as calendar_year which contains the fifth anniversary of the date of the employee's death of december of the b ii the sec_401 a b iii of the code provides an exception to the above a designated_beneficiary which is under the exception any portion of an employee's referenced 5-year rule interest payable to accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may so distributed beginning not later than year after the date of the be employee's death or such later date as the secretary may by regulations prescribe to be distributed in sec_1 40i a -1 of the proposed_regulations q a d-4 provides in that for purposes of calculating the distribution period relevant part described in sec_401 be determined as employee's death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 a b ii of the employee's date of death b iii or iv if of the date of the the designated_beneficiary will as sec_1 a -1 of the proposed_regulations q a c-3 a provides in order to satisfy the exception to the five-year rule for nonspouse that beneficiaries distributions must commence on or before december calendar_year immediately following the calendar_year in which the employee ied benefit if a beneficiary in addition to the employee's surviving_spouse this rule also applies to the distribution of the entire remaining of the employee's date of death an individual is designated as of the as sec_1_401_a_9_-1 of the proposed_regulations q a c-4 c provides that a plan may adopt a provision that permits employees or beneficiaries to elect on an individual basis whether the five-year rule in sec_401 a b ii a of the code or the exception to the five-year rule in section b iii applies to distributions sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provides that only individuals may be designated beneficiaries for purposes of section a person who is not an individual such as the employee's estate a page may not be a designated_beneficiary provides that beneficiaries of an employee's benefit may be treated as designated beneficiaries if the following requirements are met a_trust with respect to the trust’s interest in however q a d-5 of sec_1 a -1 the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provides that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 b iii above are satisfied as of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death if the requirements in paragraph a of the date of the employee's death or in the case of d-5 iv and sec_1 a -1 of the proposed_regulations q a d-7 provides in general that the plan_administrator be provided with either a list of all trust beneficiaries as document for the trust which is named as beneficiary of the plan as employee's date of death which commence after death later than the end of the ninth month beginning after the death of the employee ira holder in general with respect to required distributions the necessary documentation must be furnished no of the date of death or with a copy of the trust of the of the proposed_regulations q a e-5 a sec_1 a -1 provides in pertinent part a beneficiary with respect to determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period beneficiary under d-3 or d-4 whichever is applicable is the applicable_date that if more than one individual is designated as the date for determining the designated of the applicable_date for an employee as sec_1 a -1 of the proposed_regulations q a h-2 in summary as of provides that if an employee’s required_beginning_date distributions that do not begin prior to the employee’s death employee's death an employee's benefit under a plan is divided into separate_accounts and the beneficiary ies with respect to one separate_account differ from the beneficiary ies with respect to the other separate_accounts then such separate_accounts need not be aggregated for purposes of determining the of the or as for lok page code sec_401 distribution period a rules may apply separately to each separate_account instead the code section sec_1_401_a_9_-1 of the proposed_regulations q a h-2a provides in summary that a separate_account in an individual_account is employee’s benefit determined by an acceptable accounting including allocating investment gains and losses and contributions and forfeitures on a pro-rata basis in a reasonable and consistent manner between such portion and any other_benefits a portion of an in this case taxpayer a died on date prior to attaining her taxpayer a named the beneficiaries of the trusts created under her code sec_401 required_beginning_date her death last will and testament as the beneficiaries of her ira x that accompanied this ruling_request and representations made by your authorized representative indicate that taxpayer a's’ testamentary trusts and f meet the requirements of qs and as d-5 through d-7 of the proposed_regulations taxpayer a maintained ira x the documentation at with further respect to this ruling_request your authorized as of date one of the said sub-accounts has been maintained for the representative has asserted that two sub-accounts benefit of individual c benefit of individual d charged with its pro-rata share of ira x’s earnings and expenses additionally on date for the benefit of individual c was made to trust e from the sub-account maintained for the benefit of individual d was made to trust f as beneficiary of trust e as beneficiary of trust f a distribution from the sub-account maintained and the other for the and a second distribution each sub-account has been ira x was subdivided into thus based on the above with respect to your ruling requests the service concludes as follows that for purposes of code sec_401 taxpayer a designated individual d as the beneficiary of the portion of her ira x which is payable to trust f the beneficiary of trust f that distributions to trust f commenced within the time frame required under code sec_401 the proposed income_tax regulations promulgated thereunder such that distributions to trust f may be made over taxpayer d’s life expectancy and and that trust f meets the requirements of sec_1 a -1 of the proposed_regulations qs éas d-5 so that taxpayer d may be treated as the designated_beneficiary of the portion of ira x paid to trust f d-6 and d-7 this ruling_request assumes that ira x has met and will continue to meet the requirements of code sec_408 at all time relevant thereto page this ruling is directed solely to the taxpayer who requested it sec_6110 precedent of the code provides that it may not be used or cited by others as pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours prue form frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 spy
